Title: General Orders, 29 August 1780
From: Washington, George
To: 


                        
                            Head Quarters Tean Neck Tuesday August 29th 1780
                            Parole Kingston
                            Countersigns Kent; Keep.
                            Watchword, Always ready.
                            For the Day Tomorrow
                            Brigadier General Clinton
                            Lieutenant Colonels Peters and Hull
                            Brigade Major Ashley
                            For Guard
                            Major Grier
                        

                        From the Deficiency of Field officers in the Jersey brigade and more particularly in the regiment to which
                            Lieutenant Colonel Barber belongs; He is permitted for the present to decline the duties of Inspector and confine himself
                            to those of his regiment. Major Fish will in the mean time perform the duties of Division Inspector.
                        As black and red feathers have been furnished the Division of Light Infantry to distinguish it from the rest
                            of the Army they are not to be worn by any officers or soldiers but those who belong to it.
                        At a General Court martial of Line held 27th of July last whereof Colonel Richard Butler was President,
                            Philip Lankfitt and Richard Peters of the 4th regiment of Light dragoons were tried for "Robbing Joseph Wessells of sundry
                            Articles in presence of the said Wessell’s Wife" found Guilty of the charge exhibited against them being a breach of
                            article 21st Section 13th of the Articles of war and sentenced each of them to receive one hundred lashes—The Commander in
                            Chief approves the sentence.
                        At a General court martial of the line whereof Colonel Greaton is President Captain Hopkins of the 4th
                            regiment of light dragoons was tried for "Having repeatedly sold public horses and applied the money to his own use."
                        The Court are of opinion that Captain Hopkins is not Guilty of the charge and do acquit him. The General
                            approves the Acquittal—Captain Hopkins is released from his Arrest.
                        At the same court Lieutenant Trent of the same regiment was tried for "disobedience of orders the 23d of July
                            last."
                        The Court are of opinion Lieutenant Trent is Guilty of the Charge against him and do sentence that he be
                            reprimanded by the commanding officer of the regiment to which he belongs.
                        The Commander in Chief approves the sentence and orders it to be carried into execution tomorrow and that
                            then he be releas’d from his Arrest.
                        At the same court Asa Snow soldier in the 12th Massachusett’s regiment was tried for "Disobedience of orders
                            and attempting the life of the Captain Allen in the execution of his duty by stabbing him with a fixed Bayonet on the
                            evening of the 7th Instant" found Guilty of disobedience of orders, and attempting the life of Captain Allen by stabbing
                            him with a fixed bayonet in breach of Article 5 Section 18th of the Articles of war and sentenced to receive one hundred
                            lashes on his bare back.
                        The Commander in Chief approves the sentence and orders it to be executed tomorrow morning at the Head of the
                            regiment to which he belongs.
                        Mr Israel Weed Assistant Commissary of Issues was likewise tried for "selling Flour Meat spirits and salt out
                            of the public Stores without proper authority—Secondly for not delivering Coffee and Butter drawn for the brigade" The
                            Court are of opinion that Mr Weed is not Guilty of either of the Charges and do acquit him with Honor.
                        The Commander in Chief confirms the opinion of the Court—Mr Weed is released from Arrest.
                    